Citation Nr: 1234733	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  05-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder, for the time period of June 20, 2000 through August 5, 2003.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to April 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  The Veteran's claims file comes from the VA Regional Office (RO) in Cheyenne, Wyoming. 

In a February 2008 decision, the Board denied an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), and granted staged ratings of 70 percent, effective from August 6, 2003 through January 30, 2006; and 50 percent, effective on and after January 31, 2006.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand, in January 2009, the Court remanded the part of the Board's decision that denied entitlement to an initial evaluation in excess of 30 percent for PTSD, and dismissed the remaining issues.  As such, the Court Order remanded only the initial evaluation assigned for the period of June 20, 2000 through August 5, 2003.  Thus, the staged ratings assigned by the Board for the Veteran's PTSD for the entire period on and after August 6, 2003 were dismissed by the Court, and the Board's February 2008 decision as to these issues are final and are not before the Board. 

In a January 2008 rating decision, the RO denied entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran perfected an appeal of this decision.  When the case was most recently before the Board in April 2010, the Board denied an initial evaluation in excess of 30 percent for PTSD from June 20, 2000 through August 5, 2003, and denied TDIU.

The Veteran appealed the April 2010 Board decision to the Court.  In a February 2012 Memorandum Decision, the Court vacated the Board's April 2010 decision and remanded the matter for readjudication in compliance with the Memorandum Decision.

The issue of TDIU is remanded to the RO.


FINDINGS OF FACT

1.  For the period from June 20, 2000 through May 10, 2002, the Veteran's PTSD was manifested by occasional acute dreams and thoughts related to his service in Vietnam, low irritability threshold, sleep impairment, a history of occupational instability, and GAF scores of 70.  During this period, the Veteran was employed; taking medication which improved his anxiety, irritability, and temper; not suicidal or homicidal; and felt well rested, despite his sleep impairment.

2.  For the period from May 11, 2002 through August 5, 2003, the Veteran's PTSD was manifested by an irritable mood; anxiety; anger; mild psychomotor agitation, speech that was noted as pressured, circumlocutory, and confused, as well as mildly rapid, verbose, coherent, and mostly relevant; with complaints of impaired impulse control, difficulty managing anger, sleep impairment, impaired concentration, impaired memory, numbing of emotions, avoidance behavior, nightmares once a week, sleep impairment, auditory hallucinations during periods of stress, and a history of passive suicidal ideation, with no active plans of suicidal or homicidal ideation.  During this period, the Veteran was alert and oriented to time, place, and person, had an appropriate affect, and was unemployed due to pain in his feet and joints, as well as his psychiatric disorders.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD for the period from June 20, 2000 through May 10, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for an evaluation of 50 percent, but no more, for PTSD for the period from May 11, 2002 through August 5, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the veteran what information or evidence is needed in order to substantiate the claim and it must assist the veteran by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, VA is required to review the information and the evidence presented with the claim and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In cases where service connection has been granted and an initial disability rating has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection for PTSD was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including service treatment records and VA treatment records.  The Veteran has had the opportunity to present evidence and argument in support of his increased initial rating claim, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  Moreover, the Veteran testified before the Board at a videoconference hearing in January 2010.  He did not indicate that there was any outstanding evidence or information pertaining to his case.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the issue currently before the Board is based on the assignment of an initial evaluation following an initial award of service connection for PTSD.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id. 

Service connection for PTSD was granted by a May 2005 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective December 20, 2002.  Subsequently, a March 2006 rating decision assigned a 30 percent evaluation for PTSD, effective December 20, 2002.  A January 2007 rating decision granted an effective date of June 20, 2000 for the initial 30 percent evaluation assigned for PTSD.  Based on the February 2008 Board decision, a February 2008 rating decision effectuated staged ratings of 70 percent, effective August 6, 2003, and a 50 percent evaluation, effective January 31, 2006. 

The Veteran has consistently received diagnoses of both bipolar disorder and PTSD.  While the Veteran's bipolar disorder is not service-connected, the medical evidence shows that the corresponding symptomatology greatly overlaps with the symptomatology from the Veteran's PTSD.  In addition, both an August 2003 VA psychiatric evaluation report and a January 2006 VA mental disorders examination report stated that the Veteran's bipolar disorder had been aggravated by his PTSD, while a January 2006 VA mental disorders examination report also stated that the Veteran's PTSD had been aggravated by his bipolar disorder.  Accordingly, the medical evidence shows that the symptoms of these two disorders are so intertwined that all of the Veteran's manifested mental disorder symptomatology must be considered when determining the proper evaluation for his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (observing that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition). 

In evaluating the evidence, clinicians have assigned Global Assessment of Functioning (GAF) scores.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). 

The Veteran's initial 30 percent evaluation contemplates PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent when it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, for example retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.

The factors listed in the Schedule described above are examples, and not an exhaustive list of the criteria to be considered in an increased rating claim involving a mental disorder.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation.")  Instead, the evaluation of a service-connected mental disorder such as PTSD must be based on all evidence of record that relates to occupational and social impairment, not just those listed under the appropriate diagnostic code.  Id. at 443; 38 C.F.R. § 4.126(a) (2011)

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter, 8 Vet. App. at 242.  The GAF scores of 61 to 70 contemplate some mild symptoms, such as a depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well with some meaningful interpersonal relationships.  DSM-IV at 46-47.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2009); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

PTSD - From June 20, 2000 through May 10, 2002

An April 2000 VA discharge summary report stated that the Veteran was followed by psychiatry for anxiety, bipolar disorder, and PTSD, exacerbated by occasional acute dreams and thoughts related to his service in Vietnam.  It was noted that he was most recently employed in the surveying industry.

A June 2000 VA psychiatry note stated that the Veteran had difficulty maintaining employment and was unemployed at that time.  The examiner stated that PTSD issues likely contributed to the Veteran's occupational instability.  The Veteran was not suicidal or homicidal and did not require inpatient psychiatric treatment.  The examiner stated that the Veteran took medication for anxiety, which was beneficial. 

A September 2000 VA primary care note indicates that the Veteran felt well and was back to work.  He was followed by the mental health clinic for alcohol and substance abuse, and bipolar disorder.  

A January 2001 VA psychiatry note stated that in September 2000, an examiner assigned a GAF score of 70.  The examiner stated that the Veteran had a very low irritability threshold and had difficulty with alcoholism for decades, but had been sober for the previous 18 months. 

An August 2001 VA psychiatry note stated that in January 2001, the examiner had assigned a GAF score of 70.  The Veteran complained of sleep impairment and reported that he had been sober for 26 months.  The Veteran's companion stated that the Veteran's temper was under control as long as he took his prescription medication.  An August 2001 outpatient medical report dated the same day stated that the Veteran was employed in construction.  Another August 2001 VA psychiatry note indicates that the Veteran was working outside with a surveying party.

An October 2001 statement from the Veteran indicates that his work allowed him to determine if he was able to work every day.  He stated that he was blessed to have an employer that worked with him.  

A February 2002 VA psychiatry note stated that in August 2001, the examiner had assigned a GAF score of 70.  The Veteran reported that he had been sober for 32 months.  Both the Veteran and his companion reported that his irritability and temper were "much improved." The Veteran reported being well rested despite sleeping only five hours per night.

With consideration of the entire record for the period of June 20, 2000 through May 10, 2002, the Board finds that the medical evidence of record does not support an initial rating in excess of 30 percent for PTSD.  GAF scores of 70 were consistently assigned, which indicates the examiners found mild symptoms, such as a depressed mood and mild insomnia, or some difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  These GAFs scores are consistent with both the objective and subjective evidence of record.  The evidence shows that the Veteran's PTSD was manifested by occasional acute dreams and thoughts related to his service in Vietnam, a low irritability threshold, sleep impairment, and a history of occupational instability.  During this period, the Veteran was employed; taking medication which improved his anxiety, irritability, and temper; was not suicidal or homicidal; and felt well rested, despite his sleep impairment.  

The evidence does not show that the Veteran's PTSD meets the criteria for a rating in excess of 30 percent during this period of time.  38 C.F.R. § 4.130, Diagnostic Code 9411; Mauerhan, 16 Vet. App. at 443.  Symptoms such as a flat affect, circumstantial speech, occasional panic attacks, few friends or conflicts with peers or coworkers were not shown.  DSM-IV at 46-47.  The objective and subjective evidence does not demonstrate a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.  The evidence showed a history of social impairment as the Veteran had been married three times and had approximately five children "scattered about," but he had a "companion" throughout this period.  He indicated that his employment during this time had allowed him to determine if he could work every day, and that his employer worked with him.  

The Board is aware that the symptoms listed under the 70 percent disability rating and in the GAF scale are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings and associated with the reported GAF scores, as well as the Veteran's statements, is against a rating in excess of 30 percent for the period from June 20, 2000 through May 10, 2002. 

PTSD - From May 11, 2002 through August 5, 2003

In a June 2002 statement, the Veteran reported that he had last worked on May 10, 2002. 

In an August 2002 VA psychiatry report, the Veteran reported being irritable and having a short fuse.  He denied having alcohol for over three years.  The Veteran complained that he was unable to work due to pain in his feet and joints. 

A December 2002 VA psychological evaluation report states that the Veteran appeared significantly anxious, tense, and angry.  He was short of breath and he stated that he was having difficulty breathing due to anxiety.  The Veteran's speech was pressured, circumlocutory, and confused.  He reported that he had been divorced three times and had approximately five children "scattered about."  The Veteran reported nightmares about once a week, auditory hallucinations during periods of stress, nightly sleep impairment, and difficulty managing anger.  The report states that the Veteran had a history of "passive" suicidal ideation, but also noted that he had no active plans of suicidal or homicidal ideation.  The Veteran stated that he had been unemployed since May 2002 due to his psychiatric disability.  He was noted to be previously employed as a survey crew member in an engineering company where he did civil drafting and land surveying.  The Veteran reported that he had not had difficulty controlling violent behavior in the past thirty days.  He stated that he might things, but not people.  He indicated that he went to church and that helped with the management of his anger.  The diagnosis was bipolar disorder, polysubstance dependence in remission for three and a half years, and rule out personality disorder. 

A January 2003 VA psychiatric evaluation report states that the Veteran lived with his girlfriend.  He complained of anxiety, impaired impulse control, sleep impairment, and inability to keep a job.  The Veteran stated that he had nightmares about once a week where he woke up sweating.  He stated that the nightmares had been worse since he stopped working, and he stated that he could not work due to his psychiatric disorder.  He also reported auditory hallucinations during periods of stress, sleep impairment, and difficulty managing anger.  The examiner reported that the Veteran had a history of "passive" suicidal ideation, but had no active plans of suicidal or homicidal ideation.  On mental status examination, the Veteran was casually dressed, anxious, irritable, and had mild psychomotor agitation.  The Veteran's speech was mildly rapid, verbose, coherent, and mostly relevant.  His mood was irritable and his affect was appropriate.  The Veteran reported auditory hallucinations the previous week, but denied command hallucinations and delusions.  He was alert and oriented to time, place, and person.  The Veteran reported being unemployed since May 2002.  The examiner stated that the Veteran was anxious and irritable throughout the interview.  The impression was bipolar disorder, polysubstance dependence in remission for three and a half years, and possible minimal symptoms of PTSD. 

A February 2003 VA psychiatry note states that in October 2002, a GAF score of 65 had been assigned.  A February 2003 VA psychiatric evaluation report stated that the Veteran was anxious and emotional when describing his stressors.  He reported hyperarousal, sleep impairment, impaired concentration, and impaired memory.  The Veteran reported a numbing of emotions and avoidance of things which remind him of his stressors.  He reported being nervous around large crowds and at outdoor events, including movies, restaurants, and holidays.  The Veteran reported recurring nightmares.  The diagnosis was PTSD. 

During this period, the Veteran's PTSD was manifested by an irritable mood; anxiety; anger; mild psychomotor agitation, speech that was noted as pressured, circumlocutory, and confused, as well as mildly rapid, verbose, coherent, and mostly relevant; with complaints of impaired impulse control, difficulty managing anger, sleep impairment, impaired concentration, impaired memory, numbing of emotions, avoidance behavior, nightmares once a week, sleep impairment, auditory hallucinations during periods of stress, and a history of passive suicidal ideation, with no active plans of suicidal or homicidal ideation.  The Veteran was alert and oriented to time, place, and person, had an appropriate affect, and the Veteran stated that he was unemployed due to pain in his feet and joints, as well as due to his psychiatric disorders.  A GAF score of 65 was assigned during this period, which represents some mild symptoms, with some social and occupational difficulty, but generally functioning pretty well with some meaningful relationships.  

After a review of these objective clinical findings, as well as the Veteran's subjective complaints noted above for the period from May 11, 2002 through August 5, 2003, the Board finds that a 50 percent evaluation, but no more, is warranted.  In so finding, the Board has considered the totality of the evidence to include the frequency, severity, and duration of the objective findings and subjective complaints of the Veteran's service-connected psychiatric disorder discussed above, as well as all the evidence of record that relates to the Veteran's social and occupational impairment during this period.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While the Veteran noted that he was unemployed during this time period, he stated that it was due to pain in his feet and joints, as well as due to his psychiatric disorder.  And although the Veteran complained of emotional numbing, his relationship with his girlfriend continued during this period.  The inability to establish and maintain effective relationships was not shown.   

As this issue deals with the rating assigned following the original claim for service connection, staged ratings have been granted, within those stages assigned in this decision.  However, the Board finds that while there may have been day-to-day fluctuations in the Veteran's PTSD during these distinct periods formulated in this decision, the evidence shows no distinct periods of time from June 20, 2000 through May 10, 2002 during which his PTSD varied to such an extent that a rating greater or less than 30 percent would be warranted.  Moreover, the evidence shows no distinct periods of time from May 11, 2002 through August 5, 2003 during which his PTSD varied to such an extent that a rating greater or less than 50 percent would be warranted  38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).  Accordingly, the assigned 30 percent evaluation reflects the degree of impairment shown from the date of the grant of service connection for PTSD through May 10, 2002, and the assigned 50 percent evaluation reflects the degree of impairment shown from May 11, 2002 through August 5, 2003, and there is no basis for additional staged ratings with respect to this claim. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria and the overall severity of symptomatology established under the criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable). 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his initial disability rating for PTSD inadequate.  The Veteran's PTSD was evaluated under to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, for the period from June 20, 2000 through May 10, 2002, the Veteran's PTSD was manifested by occasional acute dreams and thoughts related to his service in Vietnam, low irritability threshold, sleep impairment, a history of occupational instability, and GAF scores of 70.  During this period, the Veteran was employed; taking medication which improved his anxiety, irritability, and temper; not suicidal or homicidal; and felt well rested, despite his sleep impairment.  When comparing this disability picture with the symptoms and general severity of the symptoms contemplated at each rating level by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the initial disability rating of 30 percent for his PTSD.  Ratings in excess of the 30 percent rating during this period are provided for certain manifestations of PTSD, but the medical evidence reflects that those manifestations or manifestations similar in severity are not present in this case during this period.  The criteria for an initial 30 percent rating for the Veteran's PTSD more than reasonably describe the Veteran's disability level and symptomatology from June 20, 2000 through May 10, 2002 and, therefore, the assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9411. 

As noted above, the criteria for a rating of the 50 percent rating assigned herein for the Veteran's PTSD more than reasonably describe the Veteran's disability level and symptomatology from May 11, 2002 through August 5, 2003.  For this period, the Veteran's PTSD was manifested by an irritable mood; anxiety; anger; mild psychomotor agitation, speech that was noted as pressured, circumlocutory, and confused, as well as mildly rapid, verbose, coherent, and mostly relevant; with complaints of impaired impulse control, difficulty managing anger, sleep impairment, impaired concentration, impaired memory, numbing of emotions, avoidance behavior, nightmares once a week, sleep impairment, auditory hallucinations during periods of stress, and a history of passive suicidal ideation, with no active plans of suicidal or homicidal ideation.  During this period, the Veteran was alert and oriented to time, place, and person, had an appropriate affect, and was unemployed due to pain in his feet and joints, as well as his psychiatric disorders.  When comparing this disability picture with the symptoms and general severity of the symptoms contemplated at each rating level by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the initial disability rating of 50 percent assigned herein for his PTSD.  Ratings in excess of the 50 percent evaluation assigned herein for the period from May 11, 2002 through August 5, 2003, are provided for certain manifestations of PTSD, but the medical evidence reflects that those manifestations or manifestations similar in severity are not present in this case during this period.  The criteria for the 50 percent rating assigned herein for the Veteran's PTSD more than reasonably describe the Veteran's disability level and symptomatology from May 11, 2002 through August 5, 2003, and, therefore, the assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as discussed above, the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 30 percent from June 20, 2000 through May 10, 2002, and a rating in excess of the 50 percent evaluation assigned herein from May 11, 2002 through August 5, 2003, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of in excess of 30 percent for PTSD is denied.

A rating of 50 percent for the period from May 11, 2002 through August 5, 2003, for PTSD is granted, subject to the criteria governing the payment of monetary benefits.


REMAND

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the February 2012 Memorandum Decision, the Court found that in its April 2010 decision, the Board conceded that the Veteran met the schedular requirements for a TDIU from August 6, 2003, to January 30, 2006.  However, the Court found that the Board erred in determining that the Veteran's failure to file a formal claim for a TDIU controlled the outcome of the matter.  Thus, the Court found that the Veteran is correct in stating that the Board failed to address the medical evidence of record or the Veteran's potential entitlement under 38 C.F.R. § 4.16(b).  

In this regard, a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

VA treatment records dated in April 2000 indicate that the Veteran was employed doing surveying work.  A June 2000 VA psychiatry note stated that the Veteran had difficulty maintaining employment and was unemployed at that time.  The examiner stated that PTSD issues likely contributed to the Veteran's occupational instability.  An August 2001 VA treatment record indicates that the Veteran was employed doing surveying work.  

In a June 2002 written statement (VA Form 21-4138), the Veteran indicated that he was no longer able to be gainfully employed because of his "conditions."  In an August 2002 VA treatment record, the Veteran claimed that he was unable to work due to pain in his feet and joints.  In VA psychological evaluations dated in December 2002 and January 2003, the Veteran stated that he was unable to work because of this disability.

For the time period from June 20, 2000 through May 10, 2002, the Veteran was service-connected for PTSD, evaluated as 30 percent disabling, right finger fracture, evaluated as noncompensable, and hemorrhoids, evaluated as noncompensable, for a combined evaluation of 30 percent.  For the time period beginning on May 11, 2002, the Veteran's PTSD is rated as 50 percent disabling.  Therefore, during all periods of the appeal, the minimum schedular criteria for TDIU have not been met.  

The record contains an August 6, 2003 VA examination report which contains an opinion that the Veteran was not employable due to the severity of his mood disorder symptoms, because he would be unable to carry on routine dialogue required between a supervisor and an employer and would therefore be unable to understand and follow instructions on a regular basis.

A January 2006 VA examination report notes that the Veteran reported being unable to work because of his nerves and because he was laid off.  Also noted was that he preferred to avoid other people and do things on this own.  Being unable to work bothered him.  The examiner opined that the Veteran would "probably" have a difficult time maintaining employment due to the severity of his bipolar disorder and ability to concentrate on work activities.  The examiner stated that the Veteran had impulse control issues, per his reports and review of treatment records.  However, the Veteran was noted to have quit drinking and was found to be better able to control his impulsive behavior.  However, the examiner felt that due to the extent of his bipolar disorder and PTSD, he was most likely not employable.  

At the January 2010 videoconference hearing before the Board, the Veteran stated that he engaged in woodworking and did not have difficulty finishing projects.  He reported that he had repaired the benches for his church.  The Veteran also stated that he could not work full time as a carpenter due to sciatic nerve pain and a bad back.

As such, the Board finds that a remand is required in order to obtain a medical opinion regarding whether the Veteran, throughout the appeal period, is or has been unemployable due to his service-connected disabilities, namely PTSD, hemorrhoids, and right ring finger fracture, either alone or in concert.

If, in the course of adjudicating this issue, the RO determines that the Veteran does not meet the rating criteria for TDIU under 38 C.F.R. § 4.16(a) (2011), but his service-connected disabilities prevent him from following a substantially gainful occupation, the provisions of 38 C.F.R. § 4.16(b) must be followed.  These provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2011). 

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the evidence of record, the results of the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, of PTSD, hemorrhoids, and right finger facture, either acting alone or in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

2.  The RO must notify the Veteran that it is his responsibility to report for all VA examinations scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

3.  After the above actions have been completed, the RO must adjudicate TDIU.  If, in the course of adjudicating this claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.  

4.  After the above actions have been completed, if the Veteran's claim for TDIU remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


